Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (VARADARAJAN; Pub. No:  US 2019-0042851; KRISHNAN, Pub. No.: US 2018-0253894; YOSHIMOTO, Pub. No.: US 2010-0225617; ROOS, Pub. No.: US 2010-0115121; MU, Pub. No.: US 2019-0138821; LIN, Pub. No.: US 2018-0316836; TONG, Pub. No.: US 2021-0042897) does not teach nor suggest in detail the limitations: 
“A camera system comprising: a camera configured to capture first video of a scene in the form of first image frames; an infrared sensor configured to capture second video of the scene in the form of second image frames; and a processor in communication with the camera and the infrared sensor, wherein the processor is configured to obfuscate one or more portions of the scene, wherein, to perform obfuscation, the processor is configured to: align and fuse the first image frames from the camera with the second image frames from the infrared sensor to delineate a foreground of the scene from a background of the scene; extract the foreground from each of the aligned and fused image frames; obfuscate one or more portions of the aligned and fused image frames using one or  
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record VARADARAJAN does not teach or suggest performing obfuscation by aligning and fusing images taken from an infrared sensor and by another type camera.  Part of this obfuscation not taught entails delineation of a foreground of the scene from a background of the scene and extraction of the foreground from each of the aligned and fused image frames. The prior art is also silent as to obfuscating one or more portions of the aligned and fused image frames using one or more obfuscation techniques or overlaying the foregrounds onto the obfuscated image frames in detail as amended by the Applicant.  
VARADARAJAN only teaches a camera system that captures video of a scene using one type of camera and then using an infrared camera to capture a second scene as well as teaching obfuscating one or more portions of the scene.  The closest NPL ZHAO (ZHAO, “Human segmentation by geometrically fusing visible-light and thermal imageries”, 2014) discusses generally bottom right and left foreground masks by applying background subtraction on a thermal camera and visible light image, but is silent as to at least extraction of the foreground from each of aligned and fused image frames from the composite of infrared and visible light as well as overlaying to obfuscate. 
Whereas, as stated above, Applicant’s claimed invention includes performing obfuscation by aligning and fusing images taken from an infrared 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9, 11, 13-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481